Citation Nr: 1242513	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  05-33 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a cardiovascular disorder.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel







INTRODUCTION

The Veteran served on active duty from July 1972 to October 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee, that , in pertinent part, denied entitlement to service connection for a cardiovascular disorder.

In a July 2009 decision, the Board denied the Veteran's claim of service connection for a cardiovascular disorder.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Partial Remand, a July 2010 Order of the Court vacated and remanded the claim for readjudication in accordance with the directives of the Joint Motion for Partial Remand.  The Board remanded this claim for additional development in November 2010, August 2011, and June 2012 in compliance with the July 2010 Order of the Court.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that certain documents, including VA medical records dated from April 2005 to July 2012, are potentially relevant to the issue on appeal.  Thus, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of numerous prior remands.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.  38 U.S.C.A. § 5103A(a)  (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).  

A review of the Virtual VA claims file reveals that the Veteran is in receipt of disability benefits from the Social Security Administration.  The Veteran's Social Security Administration records are considered to be in the custody of a federal department or agency and, therefore, in VA's constructive possession.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

While Social Security Administration  determinations are not binding on the Board, medical and administrative records related to the Veteran's Social Security Administration disability compensation benefits claim are potentially important to his current claim before the Board, in that they may provide a basis for entitlement to service connection.  On remand, arrangements must be undertaken to obtain the complete medical and administrative records related to any application for Social Security Administration  disability benefits of the Veteran.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Although not dispositive as to an issue that must be resolved by VA, any relevant findings made by the Social Security Administration  are evidence which must be considered.  See White v. Principi, 243 F. 3d 1378 (Fed. Cir. 2001); Wensch v. Principi, 15 Vet. App. 362 (2001).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain all medical and administrative records from the Social Security Administration pertinent to the Veteran's claim for disability benefits.  If any of the requested records are shown to be at another storage facility, a request shall be made to the appropriate storage facility.  If the records cannot be obtained, the Veteran and his representative must be so notified, and the claims file annotated to reflect as such.
2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development action has been conducted and completed in full, and that no other notification or development action, in addition to that directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action. 

This claim must be afforded expeditious treatment.  Claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


